DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-12 and newly added claims 21-28 are now in the case. Non-elected claims 13-20 have been cancelled in favor of a divisional application. Newly added claims 21-28 are withdrawn from consideration.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Original claims 1-12, drawn to a wafer drying system with wafer treatment control unit, classified in F26B21/14.
II. Newly added claims 21-28, drawn to an apparatus for a wafer treatment per se, classified in H01L21/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the claimed dispense gas outlet and control unit to control a removal of operation or rework operation based on a comparison between the concentration of the containment and a baseline are not required in the combination claims.  The subcombination has separate utility such as a gas conditioning and treatment system to clean or sterilize medical devices.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Newly submitted claims 21-28 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: see above paragraph 4.
            Since the applicant has elected the original Group I invention, claims 1-12 for examination in the Reply to Restriction Requirement filed on 11/1/2022, an action on the merits for the elected original claims 1-12 follows. 
Claims 21-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/1/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 5-8 and 11-12 are indefinite because a Markush-type grouping of alternatives is being set forth in the claims. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including’) the alternative members. However, a list of alternatives recited in claims 5-8 and 11-12 is open- ended due to the use of “comprises” in the language. Since the claimed list of alternatives is open-ended, the metes and bounds of the claim is accordingly indeterminate as it is unclear what other alternatives are intended to be part of the claim scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-8, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US 2018/0286726) in view of Andrews et al.  (US 2005/0262833 A1) and Liu (CN 108106391 A). 
 	Rebstock discloses a wafer drying system, comprising: a wafer drying station 100,  configured to dispense a drying gas 120 over one or more wafers to dry the one or more wafers; an exhaust line 130 configured to exhaust the drying gas; a detector 110 configured to receive the drying gas and to determine the property of the drying gas (Fig. 1A); and a control unit configured to control a feedback operation of the wafer drying station based on property of the drying gas (paragraphs [0120], [0125], [0174]  disclose controller contains programs, sensors and commands to operate); an analyzer configured to measure a concentration of the a contaminant in the drying gas based on the property of the drying gas received from the detector 110 (paragraph [0036] discloses humidity level is measured, the humidity level is consideration as concentration of the contamination as claim 5 recites contamination comprises water vapors; paragraph [0096] discloses monitoring the humidity level based on the humidity set point, the device compares the humidity level to the humidity set point is considered as analyzer).  Wherein the drying gas comprises an inert gas or clean dry air (paragraph [0091]). Wherein the inert gas comprises nitrogen, argon, or helium (paragraph [0091] discloses nitrogen). Wherein the analyzer comprises a time of flight mass spectrometer, an ion mobility spectrometer, a humidity detector, or combinations thereof (paragraph [0041] discloses a humidity sensor).  However, Rebstock does not disclose a valve configured to divert the drying gas to a first portion and a second portion; a control unit configured to control a feedback operation of the wafer drying station based on the real time property of the second portion of the drying gas. Andrews et al. teach a valve 74 configured to divert the exhaust gas to a first portion (Fig. 2, within 52) and a second portion (Fig. 2, within 70). An exhaust line 52 configured to exhaust the first portion of the exhaust gas and a detector 80 configured to receive the second portion of the exhaust gas and to determine a property of the second portion of the exhaust gas. Liu teaches a concept of using a control unit 24 to control the drying (paragraphs [0029], [0030]) based on the real time property of the drying gas (paragraph [0031] discloses real time measurement of the drying gas moisture content by a moisture detector). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the wafer drying system of Rebstock to include a valve configured to divert the drying gas to a first portion and a second portion as taught by Andrews et al. in order to allow exhaust gas to flow past the detector when the measurement is desired to prevent the detector from prolonged exposure to the exhaust gas and provide a long-term durability and reliability of the detector and, accordingly, the accuracy of the measurement and to further modify the wafer drying system of Rebstock to include a control unit configured to control a feedback operation of the drying station based on the real time property of the exhaust gas as taught by Liu in order to improve the drying efficiency. 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US 2018/0286726) in view of Andrews et al.  (US 2005/0262833 A1) and Liu (CN 108106391 A) as applied to claim 2 as above, and further in view of Burton (US 2012/0016526 A1).
 	The wafer drying system of Rebstock as modified by Andrews et al. and Liu as above includes all that is recited in claims 3 and 5 except for a computer unit configured to compare the concentration of the contamination to a baseline value. Burton teaches a concept of using a computer unit to compare the humidity (the humidity level is consideration as concentration of the contamination as claim 5 recites contamination comprises water vapors) to a setpoint (i.e. baseline value) and controlling the control system in response to differences between the setpoints and the detected condition (paragraph [0035], lines 14-19). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the drying system of Rebstock to further include a computer unit configured to compare the concentration of the contamination to a baseline value as taught by Burton in order to improve the control efficiency.  For claim 5,  Rebstock discloses the contamination comprises volatile organic compounds, amines, inorganic acids, acetone, sulfur dioxide, isopropyl alcohol, water vapors, or combinations thereof (paragraph [0050]).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,962285 in view of Liu (CN 108106391 A).
            For claims 1-2, 9, claim 1 of the patent discloses a wafer drying system comprising a wafer drying station (patent claim 1, lines 2-3); a valve (patent claim 1, line 4), an exhaust line (patent claim 1, line 5), a detector (patent claim 1, line 9), an analyzer (patent claim 1, line 14), a computer unit (patent claim 1, line 17). However, claim 1 of the patent does not the control unit configured to control a feedback operation of the wafer drying station based on the real time property of the second portion of the drying gas. Liu teaches a concept of using a control unit 24 to control the drying (paragraphs [0029], [0030]) based on the real time property of the drying gas (paragraph [0031] discloses real time measurement of the drying gas moisture content by a moisture detector). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the wafer drying system of Rebstock to include a control unit configured to control a feedback operation of the drying station based on the real time property of the exhaust gas as taught by Liu in order to improve the drying efficiency. For claim 3, see patent claim 1, lines 18-19. For claim 4, see patent claim 1, lines 20-27. For claims  5 and 11, see patent claim 3. For claim 6, see patent claim 4. For claim 7, see patent claim 5. For claims 8 and 12, see patent claim 6. For claim 10, see patent claim 1, lines 17-27. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY